Citation Nr: 0908606	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a right ankle 
disability to include Achilles tendonitis.

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1970 to March 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
ankle disability to include Achilles tendonitis.  

2.  There is no competent medical evidence of a current right 
shoulder disability.  

3.  The Veteran did not have a pre-existing left shoulder 
disability upon enlistment into service and he was in sound 
condition upon enlistment into service.  

4.  There is no competent medical evidence of a current left 
shoulder disability.  




CONCLUSIONS OF LAW

1.  A right ankle disability to include Achilles tendonitis 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); see Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Independent medical evidence is needed to support 
a finding that the pre-existing disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding service connection on an incurrence basis, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Discussion - Right Ankle Disability to include Achilles 
Tendonitis

In the Veteran's claim, he listed right ankle, Achilles 
tendonitis, and gave the date of onset as January 1971.  An 
additional statement on the claims form stated the Veteran 
had had right ankle problems in boot camp. 

A review of the Veteran's service treatment records finds a 
January 1971 entry for Achilles "tendon," noting the heel 
and "T Pads."  There is no indication of which foot.   
Another entry for January 1971 again refers to Achilles 
tendonitis, though this entry specifies the left heel.  A 
third entry for January again mentions the Achilles tendon 
without specifying which foot.  An April 1971 entry records a 
tender nodule distal Achilles tendon over (unintelligible) 
and directs the Veteran to podiatry.  There are no further 
entries for an Achilles tendonitis in the service treatment 
records.  The Veteran's separation March 1972 Report of 
Medical Examination report indicates that examination of the 
feet and lower extremities was clinically normal and there 
were no complaints from the Veteran.

The post-service private treatment records in the claims file 
have no complaints or treatment for the right ankle until a 
July 1990 entry.  The Veteran sought care at a private 
emergency room after having slipped off a step.  An x-ray 
examination indicated no evidence of fracture or dislocation 
and soft tissues were unremarkable.  The diagnosis was a 
sprain.  

The next reference to any ankle is found in a February 2004 
VA podiatry consultation.  During this consultation the 
Veteran reported having worked as a mailman and experienced 
severe pain in his toes.  There was no mention of his 
military service.  During the biomechanical portion of the 
examination, the examiner observed that the Veteran's ankles 
had increased laxity and there was an increase in inversion, 
though range of motion was within normal limits.  The 
assessment was lateral ankle instability, bilateral, right 
greater than left.  There are no other entries regarding any 
treatment for the Veteran's right ankle in the claims file.    

The Board finds that there is no current diagnosis of a right 
ankle disability to include Achilles tendonitis.  In order to 
establish entitlement to service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  In the absence of a diagnosed 
right ankle disability, service connection must be denied.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

As discussed, above, in 2004, there were findings of ankle 
instability.  However, the medical evidence does not show a 
diagnosis to which these symptoms were attributed.  The Court 
of Appeals for Veterans Claims (Court) has held that a 
symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of pain and limited motion can be attributed, there 
is no basis to find a left shoulder disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges that the Veteran believes that he has 
a current right ankle disability that was incurred in 
service.  Although the veteran, as a layperson, is competent 
to testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  

In conclusion, the competent evidence of record does not 
establish a current diagnosis of a right ankle disability to 
include Achilles tendonitis.  Under these circumstances, a 
grant of service connection is not warranted, and the claim 
is denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Discussion - Right Shoulder Disability

In the October 2004 claim, the Veteran asserts that he 
injured his right shoulder while putting a M-60 on a two and 
a half ton truck in service.  A review of the Veteran's 
service treatment records finds no complaints or treatment 
regarding the right shoulder.  The March 1972 separation 
Report of Physical Examination found the upper extremities to 
be clinically normal. 

A review of the post-service private treatment records 
submitted by the Veteran finds the first reference to the 
right shoulder in August 1997.  The Veteran sought care in a 
private emergency room after a fall down stairs during which 
he grabbed a railing and twisted his left shoulder.  Upon 
examination the examiner noted the right shoulder was very 
tender.  In January 1998 the Veteran sought care for 
bilateral shoulder pain, referring back to the August 1997 
stairway accident.  In January 1998, the Veteran complained 
of pain in both shoulders.  The Veteran also reported 
unspecified "problems" with his right shoulder since 
Vietnam from repeated lifting of a machine gun.  Upon 
objective examination, the right shoulder was very painful 
during abduction motion.  There was no instability and x-
ray's were normal.  The impression was a pre-existing rotator 
cuff tear, made worse by the previous August fall.  A 
magnetic resonance imaging (MRI) examination in January 1998 
confirmed the rotator cuff tear and found a biceps tendon 
tear.  This MRI also noted deformity in the bone that may 
indicate previous fractures.  A February 1998 follow-up 
appointment noted the Veteran was doing better.  The private 
physician recommended a short course of therapy.  There are 
no further entries for any treatment of the right shoulder.  

The Board finds that the only diagnosis of record is the 
above described 1998 rotator cuff tear.  In order to 
establish entitlement to service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  In the absence of a diagnosed 
disability involving the right shoulder, service connection 
must be denied.  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  A grant of service connection requires 
that there be a showing of disability at the time of the 
claim, as opposed to some time in the distant past.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the 1998 private treatment record 
contains the statement that the shoulder "problem" goes 
back to the Veteran's Vietnam service.  However, evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
the Board is not required to accept the history provided by 
the Veteran as a competent medical evidence, simply because 
it was repeated by a physician, that he incurred a right 
shoulder condition as a result of an incident during service.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board notes that nearly 25 years passed between the 
Veteran's discharge from service and the first record of any 
treatment regarding the right shoulder in 1997.  Since 1998, 
there is no documented treatment for the right shoulder at 
all.  A significant lapse in time between service and post-
service medical treatment may be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred or aggravated in service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran believes that his 
right shoulder disability is causally related to active 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In conclusion, the competent evidence of record does not show 
a current diagnosis of a right shoulder disability.  Under 
these circumstances, a grant of service connection is not 
warranted, and the claim is denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Discussion - Left Shoulder Disability

The Veteran asserts that he had a pre-existing left shoulder 
disability that was aggravated during his period of service.  
See the August 2005 statement.  

A review of the Veteran's service treatment records shows 
that a December 1969 letter by a private physician is 
associated with the service treatment records.  In this 
letter, the private physician stated he treated the Veteran 
in December 1966 for an for a left shoulder injury from 
playing football which had occurred some two months prior to 
the visit.  This physician described the same day treatment 
of "some type of injury to the shoulder capsule," and noted 
the Veteran never returned for more care.  This unspecified 
left shoulder injury was noted on the Veteran's October 1970 
pre-induct examination.  However, enlistment examination of 
the upper extremities was normal.  A left shoulder disability 
was not detected or diagnosed.  The remainder of his service 
treatment records contains no entries or complaints about the 
left shoulder.  The history of a left shoulder injury was 
noted on the report of medical history but the examination 
report does not record a left shoulder disability.  Because a 
left shoulder disability was not detected during the 
veteran's enlistment examination, the veteran is presumed to 
have been sound at the time of enlistment.  

Because the veteran is presumed to have been sound at 
enlistment, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), there is clear and 
unmistakable evidence that a left shoulder disability pre-
existed service.  The Board finds that there is no clear and 
unmistakable evidence that a left shoulder disability pre-
existed service and was aggravated in service. As discussed 
above, the service treatment records show that examination of 
the veteran's left shoulder was normal upon enlistment 
examination and separation examination.  There is no evidence 
of treatment of a left shoulder disability in service.  In 
fact, there is no competent evidence of a current left 
shoulder disability.   

A review of the post-service private treatment records as 
submitted by the Veteran finds primarily the same treatment 
entries described above for the right shoulder.  The Veteran 
sought treatment in an emergency room in August 1997 for a 
fall down stairs during which he twisted his left shoulder.  
He complained of moderately severe pain in his left shoulder.  
An x-ray examination was negative and the diagnosis was a 
left shoulder sprain.  A MRI of his left shoulder in October 
1997 recorded the Veteran's complaint of pain and a limited 
range of motion.  The impression was of a complete tear of 
the distal rotator cuff tendon.  No additional abnormalities 
were found.  A follow-up appointment in January 1998 recorded 
the history of the left shoulder having sustained an 
"injury" in football, the Veteran's report of no treatment 
for the left shoulder since that time, and the physician's 
impression that the Veteran had had a pre-existing rotator 
cuff tear that had been made worse by the August 1997 fall.  
After another appointment in February 1998 which focused on 
the right shoulder, the claims file has no further treatment 
documents for the left shoulder.

The probative and persuasive evidence weighs against the 
claim for service connection.  The competent evidence of 
record does not establish a diagnosis of a disability in the 
left shoulder even in 1966.  The original private physician's 
letter referred to the malady as an "injury."  The record 
does not reflect a clear diagnosis of a left shoulder 
disability due to the injury.  Further, in the three years 
between the injury and entering service, the Veteran never 
returned to the treating physician for care.  Post-service, 
after nearly 25 years, the Veteran sought care for his left 
shoulder only after a fall down a staircase, which resulted 
in the 1997-1998 diagnosis of a rotator cuff tear.  There is 
no documentation in the file of subsequent treatment.  

The Board finds that the only diagnosis of record is the 
above described 1998 rotator cuff tear.  In order to 
establish entitlement to service connection, a claimant must 
first have a disability.  See Rabideau, supra.  In the 
absence of a diagnosed disability involving the right 
shoulder, service connection must be denied.  See also 
Degmetich, supra.  A grant of service connection requires 
that there be a showing of disability at the time of the 
claim, as opposed to some time in the distant past.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
present case, there is no evidence of a current diagnosis of 
a left shoulder disability.  

The Board acknowledges that the Veteran believes that his 
left shoulder disability was aggravated in service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical matters.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence of record does not show 
a current diagnosis of a left shoulder disability.  The 
competent evidence shows that the Veteran did not had a left 
shoulder that pre-existed service and upon enlistment into 
service, his left shoulder disability was normal.  The 
competent evidence shows that the Veteran does not have a 
current left shoulder disability.  Under these circumstances, 
a grant of service connection is not warranted, and the claim 
is denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in October 2004, before the 
initial original adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the May 2006 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for the claimed disabilities is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  Private 
medical records from M. Hospital, and Dr. F. have been 
obtained and associated with the claims folder.  VA treatment 
records from the Dayton VA facility dated from 2003 to June 
2005 have been obtained and associated with the claims 
folder.  The RO made two attempts to obtain private treatment 
records from Dr. C. and this provider informed the RO that 
such records do not exist.  The Veteran was notified that 
these records were not obtained and the Board finds that any 
additional efforts to obtain these records would be futile.  
There is no identified relevant evidence that has not been 
accounted for.  

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the claims and the Board finds VA 
need not conduct examinations with respect to these service-
connection claims.  The Board finds that a VA examination is 
not necessary to determine whether the claimed disabilities 
are related to service.  In disability compensation claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is no medical evidence of a 
current diagnosis of a right ankle, right shoulder or left 
shoulder disabilities or an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability.  Thus, the standards of 
McLendon are not met in this case.  The evidence set forth 
and analyzed above (which shows no pertinent complaints, 
symptoms, findings or diagnoses during service or applicable 
presumptive periods, and includes no evidence linking the 
claimed conditions to service) contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

Entitlement to service connection for a right ankle 
disability to include Achilles tendonitis is not warranted, 
and the appeal is denied.  

Entitlement to service connection for a right shoulder 
disability is not warranted, and the appeal is denied.  

Entitlement to service connection for a left shoulder 
disability is not warranted, and the appeal is denied.  


REMAND

In the Veteran's June 2006 substantive appeal, he reported 
that he was treated for PTSD at the Dayton VA hospital in 
about 2004 and he continued to see mental health 
professionals at the Middletown CBOPC.  In the October 2004 
claim, the Veteran stated that he was treated for PTSD at a 
VA hospital in Dayton in the 1970's.  Associated with the 
file are the Veteran's VA treatment records from Middletown 
and Dayton VA facilities dated from February 2004 to June 
2005.  There is no indication in the claims file as to 
whether the RO searched for the Veteran's treatment records 
from the VA hospital in Dayton in the 1970's.  The RO should 
obtain the Veteran's VA treatment records showing mental 
health treatment from the Dayton VA medical facility dated in 
the 1970's, and from the Dayton and Middletown VA medical 
facilities from June 2005.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1).

The Board regrets this delay in the consideration of the 
Veteran's claim, however now that the Board has been made 
clearly aware of the existence of more mental health records 
that may bear on the Veteran's claim, the Board is obliged to 
seek them.  Any pertinent records should be obtained on 
remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the complete record of all of 
the Veteran's mental health treatment from 
the Dayton VA medical facility dated in 
the 1970's and 2004, and from the Dayton 
and Middletown VA medical facilities dated 
from June 2005.  

2. Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


